TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2018



                                      NO. 03-18-00230-CV


     Metropolitan Water Company, L.P.; and Met Water Vista Ridge, L.P., Appellants

                                                 v.

           Blue Water Systems, L.P.; and Blue Water 130 Project, L.P., Appellees




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order on summary judgment signed by the trial court on March 30,

2018. Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs

relating to this appeal, both in this Court and the court below.